DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: a product accommodating device including the features “a control means which causes a forced stop of the blowing means and the temperature adjusting means once a predefined drive stop time is reached, but if the in- compartment temperature of the accommodating compartment becomes equal to or greater than a predefined reference temperature during the forced stop, then causing the blowing means to be driven for a predefined time“ in combination with the rest of the claim language is not taught by the prior art.
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: a vending machine including the features “a fan for adjusting the temperature in the product compartment to a prescribed temperature by blowing air that has been adjusted by the evaporator; and a controller that causes a forced stop of the evaporator and the fan once a predefined drive stop time is reached, but if the temperature of the product compartment becomes equal to or greater than a predefined reference temperature during the forced stop, then causing the fan to be driven for a predefined time“ in combination with the rest of the claim language is not taught by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651